 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 ROSS PEARSON
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00038-LJO-SKO

13                                Plaintiff,             STIPULATION TO CONTINUE TRIAL;
                                                         FINDINGS AND ORDER
14                          v.
                                                         DATE: October 22, 2019
15   PEDRO ORTIZ-CRUZ,                                   TIME: 8:30 a.m.
                                                         COURT: Hon. Lawrence J. O'Neill
16                                Defendant.

17

18                                               STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.      By previous order, this matter was set for trial on October 22, 2019.

22          2.      By this stipulation, defendant now moves to continue the trial until January 14, 2020, and

23 to exclude time between October 22, 2019, and January 14, 2020.

24          3.      Defense counsel has filed a motion to vacate the defendant’s underlying state conviction

25 pursuant to California Penal Code §1473.7 in People v. Pedro Ortiz, PA079579, Los Angeles County

26 Superior Court, San Fernando Division. Said motion is premised on the Central District of California’s
27 findings that the law enforcement officer involved in Mr. Ortiz Cruz’s case fabricated probable cause in

28 cases similar to his. The pending motion asserts that the arresting officer likewise fabricated the

       STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
30     TRIAL
 1 probable cause in Mr. Ortiz Cruz’s case because the reports are very similarly worded and do not

 2 comport with Mr. Ortiz’s version of the stop. Originally, the motion was set for hearing on May 24,

 3 2019. The hearing has been continued twice at the People’s request. It is currently set for hearing on

 4 September 13, 2019 at 8:30 a.m. A grant of the defense’s motion could undermine the prosecution of

 5 this case. Specifically, counsel for Ortiz-Cruz believes that if the state grants the motion and Ortiz-

 6 Cruz’s underlying felony conviction is vacated, Ortiz-Cruz will no longer be a felon in possession of a

 7 firearm, as charged in the indictment. Counsel for Ortiz-Cruz therefore believes that it is imperative to

 8 resolve the underlying state motion before Ortiz-Cruz’s federal case may proceed.

 9           4.     In addition, counsel for Ortiz-Cruz plans to file a Motion to Suppress defendant’s

10 statements to the Merced County Sheriffs Department on June 26, 2017. Defendant requests that the

11 court set time to hear this motion at any convenient time in December.

12           5.     Defense counsel has also been attending to a medical emergency since June 3, 2019 to

13 the present. Specifically, defense counsel’s father has been hospitalized three times throughout the

14 summer. Defense counsel is currently providing care for her father in New York until such time as

15 services can be arranged to assume that daily responsibility. Those services are not expected to be in

16 place until October 1, 2019. Defense counsel expects to continue to travel to New York to provide this

17 support until such time as full services begin.

18           6.     Defense counsel has two federal trials scheduled: U.S. v. Roberto Arellano, 18CR00075-

19 3 LJO, set for October 1, 2019 and U.S. v. Robert Gonzalez, 1:16CR187, scheduled to be begin on

20 December 3, 2019.
21           7.     Defense counsel believes that there is high probability that this matter will resolve

22 without the need for trial.

23           8.     Mr. Ortiz-Cruz believes that the ends of justice require this continuance so he has

24 additional time to pursue his collateral attack, which, he believes could result in the dismissal of the

25 current charges. The parties request this continuance with the intention of conserving time and resources

26 for both the parties and the Court. The parties agree that the delay resulting from the continuance shall
27 be excluded in the interests of justice, including but not limited to, the need for the period of time set

28 forth herein for effective defense preparation, defense investigation, and plea negotiation purposes

       STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
30     TRIAL
 1 pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties also agree that the

 2 delay resulting from the continuance shall be excluded because it results from “other proceedings”—

 3 specifically the motion to collaterally attack Ortiz-Cruz’s underlying state conviction—involving Ortiz-

 4 Cruz and therefore the time is excluded pursuant to 18 U.S.C. 3161(h)(1).

 5          9.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
10
     Dated: September 9, 2019                                MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                             /s/ ROSS PEARSON
13                                                           ROSS PEARSON
                                                             Assistant United States Attorney
14

15
     Dated: September 9, 2019                                /s/ VIRNA L. SANTOS
16                                                           VIRNA L. SANTOS
17                                                           Counsel for Defendant
                                                             PEDRO ORTIZ-CRUZ
18                                                           (Authorized by email on
                                                             September 9, 2019)
19

20
21 THE COURT FINDS GOOD CAUSE AND GRANTS THE REQUEST PURSUANT TO THE

22 STIPULATION. THE TRIAL WILL NOT BE CONTINUED AGAIN, SO DEFENSE COUNSEL

23 MAY WISH TO ADVISE THE SUPERIOR COURT ABOUT THE ISSUE SO THAT THE MATTER

24 CAN BE DECIDED IN A TIMELY FASHION.

25 IT IS SO ORDERED.

26      Dated:    September 12, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       3
30    TRIAL
